Tactical Air Defense Services to Acquire Tactical Air Support, Inc. Carson City, NV-May 20, 2010-Tactical Air Defense Services, Inc. (OTCBB: TADF-OB), an Aerospace/Defense Services contractor that offers air-combat training, aerial refueling, aircraft maintenance training, disaster relief services, and other Aerospace/Defense services to the United States and Foreign militaries and agencies, is pleased to announce that it has signed a Letter of Intent (the “LOI”) to acquire Tactical Air Support, Inc. (“Tac-Air”). Tac-Air, www.tacticalairsupport.com, is a highly regarded Aerospace/Defense Services contractor founded by a group of former Navy, Marine, and Air Force Weapon’s School Instructors. Tac-Air has won and successfully executed multiple Aerospace/Defense contracts awarded by divisions of the U.S. Department of Defense. Under the terms of the LOI, upon Closing of the Transaction, Tac-Air shareholders shall receive approximately 46% of the outstanding post-acquisition shares of TADF stock; Rolland C. Thompson, current President of Tac-Air and the former Commanding Officer of the world-renowned U.S. Navy Fighter Weapons School more commonly known as “TOPGUN”, shall be the new CEO and a Director of TADF; Alexis C. Korybut, current CEO of TADF shall be the CFO and a Director of TADF; and General Robert R. Fogleman, former Chief of Staff of the U.S. Air force and former member of the Joint Chiefs of Staff, shall be a Director of TADF.Additionally, TADF intends to secure approximately $3 million in post-acquisition financing to retire a $1.75 million promissory note of Tac-Air, and for post-acquisition working capital in order to fully execute its business strategy. Alexis C.
